 

Exhibit 10.4

 

SARA LEE CORPORATION

RESTRICTED STOCK UNIT GRANT NOTICE

FY 05-07 LTRSU

 

      (“Participant”)    

 

This Restricted Stock Unit (RSU) Grant Notice made this August 26, 2004 (“Award
Date”), by Sara Lee Corporation, a Maryland Corporation (“Corporation”) to
Participant is evidence of an award made under the Sara Lee Corporation 1998
Long-Term Incentive Stock Plan (“Plan”) which is incorporated into this Grant
Notice by reference. A copy of the Plan has been provided to the Participant and
is also available from the Sara Lee Corporate Compensation department.

 

Restricted Stock Unit Award. Subject to the restrictions, limitations, terms and
conditions specified in the FY05-07 LTRSU Program Description (“Program
Description”), the Plan and this Grant Notice, the Corporation hereby awards to
the Participant as of the Award Date

 

    

             restricted stock units (RSUs)

         

from the FY05-07 LTRSU grant

         

which vest as follows:

         

         RSUs on Aug-31, 2005

         

         RSUs on Aug-31, 2006

         

         RSUs on Aug-31, 2007

    

 

which are considered Stock Awards under the Plan. These RSUs will remain
restricted until the end of each Vesting Date (“Vesting Date”).

 

Prior to the Vesting Dates, the RSUs are not transferable by the Participant by
means of sale, assignment, exchange, pledge, or otherwise.

 

Dividend Equivalents. Subject to the restrictions, limitations and conditions as
described in the Plan, Dividend Equivalents payable on the RSUs will be accrued
on behalf of the Participant at the time that dividends are otherwise paid to
owners of Sara Lee Corporation common stock.

 

Distribution of the Award. If the distribution is subject to tax withholding,
such taxes will be settled by withholding cash and/or a number of shares with a
market value not less than the amount of such taxes. Any cash from Dividend
Equivalents remaining after withholding taxes are paid will be paid in cash to
the Participant. The net number of shares of Sara Lee Corporation stock to be
distributed will be delivered to the Participant as soon as practicable after
each of the Vesting Dates. If withholding of taxes is not required, none will be
taken and the gross number of shares will be distributed. The Participant is
personally responsible for the proper reporting and payment of all taxes related
to distribution.

 

Election to Defer Distribution. If the distribution is subject to U.S. tax law,
the Participant may elect to defer the distribution of some or all of the RSUs.
Such election must be received in writing by the Corporation no later than
December 30 of the year prior to each of the Vesting Dates. The deferral, if
elected, will result in the transfer of the RSUs into the Corporation’s
Executive Deferred Compensation Plan’s Stock Equivalent Fund in effect at the
time the RSUs would have otherwise been distributed. The Executive Deferred
Compensation Plan rules will

 

56



--------------------------------------------------------------------------------

govern the administration of this award beginning on the date the RSUs are
credited to the Executive Deferred Compensation Plan.

 

Death, Total Disability or Retirement. If you cease active employment with the
Corporation, because of your death or permanent and total disability (as defined
under the appropriate disability benefit plan if applicable), the award will
vest immediately and be distributed to you or your estate as soon as practical.
In the case of your retirement at age 55 or later and if you have at least 10
years of service with the Corporation (or as otherwise defined under the
appropriate retirement benefit plan of the Corporation), the award will continue
to vest. These provisions apply only to awards under the FY05-07 LTRSU; other
types of RSU awards may have different provisions.

 

Forfeiture. Notwithstanding anything contained in this Agreement to the
contrary, if you engage in any activity inimical, contrary or harmful to the
interests of the Corporation, including but not limited to: (1) competing,
directly or indirectly (either as owner, employee or agent), with any of the
businesses of the Corporation, (2) violating any Corporation policies, (3)
soliciting any present or future employees or customers of the Corporation to
terminate such employment or business relationship(s) with the Corporation, (4)
disclosing or misusing any confidential information regarding the Corporation,
or (5) participating in any activity not approved by the Board of Directors
which could reasonably be foreseen as contributing to or resulting in a Change
of Control of the Corporation (as defined in the Plan) (such activities to be
collectively referred to as “wrongful conduct”), then (i) this RSU award, to the
extent it remains restricted, shall terminate automatically on the date on which
you first engaged in such wrongful conduct and (ii) if the misconduct occurred
within 6 months of a RSU Vesting Date, you shall pay to the Corporation in cash
any financial gain you realized from the vesting of the RSU. For purposes of
this section, financial gain shall equal, the difference between the fair market
value of the Common Stock on the Vesting Date, multiplied by the number of RSUs
actually distributed pursuant to this award, reduced by any taxes paid in
countries other than the United States which taxes are not otherwise eligible
for refund from the taxing authorities. By accepting this RSU, you consent to
and authorize the Corporation to deduct from any amounts payable by the
Corporation to you, any amounts you owe to the Corporation under this section.
This right of set-off is in addition to any other remedies the Corporation may
have against you for your breach of this Agreement.

 

Conformity with the Plan. This award is intended to conform in all respects
with, and is subject to, all applicable provisions of the Plan. Any
inconsistencies between this Grant Notice, the Plan or the Program Description
shall be resolved in accordance with the terms of the Plan. By your acceptance
of this Grant Notice, you agree to be bound by all of the terms of this Grant
Notice, the Plan and Program Description.

 

Interpretations. Any dispute, disagreement or question which arises under, or as
a result of, or in any way relates to the interpretation, construction or
application of the Plan, this Grant Notice or the Program Description will be
determined and resolved by the Compensation and Employee Benefits Committee of
the Corporation’s Board of Directors (“Committee”). Such determination or
resolution by the Committee will be final, binding and conclusive for all
purposes.

 

Employment Rights. Nothing in the Plan, this Grant Notice or the Program
Description confers on any Participant any right to continue in the employ of
the Corporation or in any way

 

57



--------------------------------------------------------------------------------

affects the Corporation’s right to terminate the Participant’s employment
without prior notice any time for any reason.

 

Amendment. Notwithstanding anything in the Plan, the Program Description or this
Award Notice to the contrary, this award may be amended by the Corporation
without the consent of the Participant, including but not limited to
modifications to any of the rights granted to the Participant under this award,
at such time and in such manner as the Corporation may consider necessary or
desirable to reflect changes in law.

 

58